Mr. Justice Scott delivered the opinion of the court: This was a special assessment proceeding in which there was no public hearing. Appellant’ acted on the theory that the improvement came within the proviso to paragraph 513 of chapter 24, Hurd’s Revised Statutes of 1908, which dispenses with a public hearing and certain other preliminary matters in proceedings for constructing sidewalks. Appellees’ contention is that the improvement was something more than a sidewalk, as it included a wooden curb and a berm on each side of the walk, and that a public hearing was therefore necessary. Where the surface of the cinders is to be above the surface of the earth alongside the walk (disregarding the berm) we think a curb is a necessary part of a cinder walk. If in such a place it be made without a curb or other like protection the cinders will spread on each side and the walk will soon lose its level surface. In People ex rel. v. Klehm, {ante, p. 89,) we held that a berm of precisely the same width at the top and of the same height with reference to the surface of the cinders as the one here involved was not a part of a cinder sidewalk on each side of which there was to be a wooden curb. That case was under the Sidewalk act, but that makes no difference. That which is no part of a sidewalk within the meaning of the Sidewalk act is no part of a sidewalk within the meaning of the proviso here relied upon. The Klehm case is decisive. This improvement, as a whole, is not within the language of the ¡proviso upon which the city relies. The judgment of the county court will be affirmed. Judgment affirmed.